Citation Nr: 1646793	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut (Hartford RO).

In May 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file. 

In September 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board.


FINDINGS OF FACT

1. The record does not contain clear and unmistakable evidence demonstrating that the Veteran's right knee chondromalacia pre-existed his entrance into active duty service or was not aggravated by service.

2. The evidence of record is in equipoise as to whether the Veteran's right knee chondromalacia disability had its onset in service.


CONCLUSIONS OF LAW

1. The statutory presumption of soundness upon entry into active duty service has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2. Resolving all reasonable doubt in the Veteran's favor, service connection for a right knee chondromalacia disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time. 

The Veteran asserts that his right knee disability was caused or aggravated by his period of active duty.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In this case, there is evidence suggesting that the Veteran's right knee disability may have pre-existed his entrance into service.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Here, the record contains a letter from the Veteran's private doctor.  Dr. H.A. reports that the Veteran sought treatment for right knee pain in November 1968.  The Veteran was given medication for five days and the pain subsided.  No diagnosis was provided and the Veteran did not have subsequent complaints regarding his knee.  See Letter from Dr. H.A. dated June 1, 1973.

There is no evidence to suggest that the Veteran's preservice report of knee pain resulted in a chronic disability of the right knee.  No diagnosis was provided.  

As noted above, the clear and unmistakable evidence standard is an onerous standard with a greater evidentiary burden than the preponderance of the evidence standard.  The Board does not find that the evidence of record clearly and unmistakably demonstrates that the Veteran's current right knee disability had its onset prior to his entry into active service and was not aggravated beyond its natural progression during service.  As such, the presumption of soundness in this case remains attached and is not rebutted.  See VAOPGCPREC 3-2003; Wagner, 370 F. 3d at 1089.

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.

As noted above, in order to receive service connection, a claimant must show the existence of a present disability, in-service incurrence of a disease or injury, and a nexus between the two.  Shedden, 381 F.3d at 1167.  In this case, it is undisputed that the Veteran has a current right knee disability.  Specifically, the Veteran has been diagnosed with chondromalacia of the right patella, a lateral meniscus tear of the right knee, and a medial meniscus tear of the right knee.  See Private Treatment Record dated February 2, 2010.  He has also been diagnosed with degenerative joint disease (DJD), i.e., arthritis.  See October 2014 VA examination.

Service treatment records demonstrate that the Veteran sprained his right knee when he fell; his symptoms at that time included popping and pain.  See Service Treatment Record dated May 28, 1969.  Subsequently, the Veteran reported having locking and pain in his right knee, which resulted in difficulty in climbing stairs.  It was also noted that he had moderate crepitus.  See Service Treatment Record dated October 20, 1970.  Upon discharge from active service, early, mild patella chondromalacia was noted.  See Separation Examination dated January 5, 1971.

As there is sufficient evidence of a current disability and an in-service injury, the outcome of this case turns on whether there is a competent and credible link between the Veteran's current right knee disabilities and his in-service injury.

The Veteran was afforded a VA examination in April 2010.  At that time, the Veteran reported having episodic knee pain and problems since discharge.  Upon examination, the clinician opined that the Veteran's right knee meniscal tear was not related to service, but rather related to a work injury in July 2009.  The clinician was unable to opine as to the Veteran's right knee chondromalacia because the Veteran had recently had right knee surgery.

The Veteran was afforded another VA examination in October 2014.  The clinician opined that the Veteran's right knee disabilities (DJD and meniscal injury) were less likely than not related to the Veteran's period of service.  He also stated that the Veteran's meniscal tear was unrelated to the mild right knee chondromalacia in service and the Veteran's arthritis of the right knee was age related.  In so finding, the clinician noted that the Veteran's current symptoms worsened since his 2009 right knee injury and the earliest post-service records pertaining to the Veteran's knee were from 2010.

Also of record are the Veteran's lay statements.  The Veteran has reported that he has had knee pain since discharge from active service.  He testified that upon discharge, he saw several doctors within one year of discharge for treatment of his right knee.  See Board Hearing Transcript, pp. 8-11.  

Given all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's right knee chondromalacia had its onset during his period of service.  In so finding, the Board has considered the negative nexus opinion of the October 2014 VA examination.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the October 2014 examiner's opinion did not address the Veteran's current diagnosis of chondromalacia as shown on January 2010 magnetic resonance imaging (MRI).  Rather, the examiner only addressed current diagnoses of DJD and meniscal injury.  Thus, the examiner's opinion has minimal probative value as it pertains to whether the Veteran's current chondromalacia is related to the chondromalacia that he had in service.  

In regards to chondromalacia, the Board finds the Veteran's lay statements highly probative.  With regard to lay evidence, the Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   

In this case, chondromalacia was shown in service and the Veteran has consistently reported ongoing right knee problems since he was discharged from service.  Moreover, he has a current diagnosis of chondromalacia.  The Board finds his statements regarding continuity of symptomatology both competent and credible.  There is nothing in the record to dispute his statements and the March 1971 VA examination, conducted three months after discharge, supports his contention that he has had continuous knee problems stemming from his in-service injury.  

As for the Veteran's diagnosed meniscus tears, the Board finds that the evidence demonstrates that this disability stems from a July 2009 work accident.  As the evidence does not demonstrate that the meniscus tears are related to service and the Veteran does not contend as much, service connection is not warranted for any disability resulting from the meniscal injury.  

The evidence also indicates that the Veteran has right knee arthritis; however, the weight of the evidence is against finding a nexus with service.  X-rays of the right knee were normal during service and in March 1971.  A January 2010 MRI did not note any evidence of arthritis.  A February 2010 X-ray showed degenerative changes in the right knee and a February 2011 VA treatment record specifically noted a diagnosis of DJD.  The evidence does not indicate that arthritis was incurred in service or within one year of separation from service.  The October 2014 VA examiner also opined that the arthritis was less likely than not related to the injury and symptomatology that he had in service, noting that DJD was more likely age related or a residual of the 2009 surgery to repair the meniscal injury.  

In conclusion, as the evidence demonstrates that the Veteran had right knee chondromalacia upon discharge, the Veteran currently has right knee chondromalacia, and there is no evidence against a finding that this disability began in service, and the Veteran's statements of continuous knee problems since service are credible, the Board finds the evidence of record for and against the Veteran's claim to be at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015).

The benefit-of-the-doubt rule is applicable in this case.  Shedden element (3) is satisfied, and the benefit sought on appeal is allowed.



ORDER

Service connection for right knee chondromalacia is granted.  




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


